DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 4 May 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 4-8.  Claims 1-10 remain pending in the application. 
Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 6-10 are withdrawn.
For clarity of the record, Examiner cited Watkins (US 2011/0061740) as prior art in the previous Office Action, but used sections from Watkins (US 8,708,004, the subsequent Patent from ‘740) in the rejections of Claims 1-10.  The content of both documents with regards to the relied upon teachings are the same.  However, for the purposes of clarity, the paragraph sections of ‘740 are used in the present Office Action.

Applicant’s arguments, see pages 6-11, filed 4 May 2022, with respect to the previous rejection(s) of claim(s) 1 -10, under USC § 102 and 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.
Applicant argues (pgs 8-9) that Watkins fails to disclose features (F1) and (F2) of the claimed invention.  Applicant specifically (F1) argues that Watkins disclosure is limited determining pressure drops only during calibration, and not during “normal operation of the aircraft refueling device” as claimed by Applicant.
	Examiner respectfully disagrees, noting that
 a)  Applicant has not provided any definition of “normal operation of the aircraft refueling device” (therefore Examiner takes the broadest reasonable definition of the term, i.e., any action normally taken by a device used to refuel aircraft. 
b) “calibration” of equipment to determine proper pressure flow as taught by Watkins is a part of “normal operation” of an aircraft refueling device.
c) the first sensor (62) of Watkins does indeed measure “pressure values in the vicinity of said wing fastener of a fuel flow in said deformable pipe during normal operation of the aircraft refueling device” (see above) as claimed by Applicant and explained in the previous Office Action.
Applicant additionally argues (F2) that Watkins only discloses a pressure comparison from calibration sensor 62 and “digital controller 22”, and not a “pressure drop” as claimed by Applicant.  Examiner respectfully disagrees, noting that para 23 of Watkin’s disclosure clearly teaches that sensor 62 communicates a “pressure drop” with digital controller 22.   As explained above, this communication occurs within calibration, considered to be a part of “normal operations of the aircraft refueling device”.
Applicant additionally argues (pg 9) “Watkins fails to show or suggest a pressure drop reference value ΔP0 that varies as a function of a flowrate Q in a deformable pipe.  Examiner respectfully disagrees, noting Watkin’s disclosure of a “proportional integral derivative (PID) loop” for pressure (para 29 of PG PUB 2011/0061740).  Per Watkins: “Each PID loop corrects any deviation between a measured process variable and a desired setpoint by determining the deviation and providing a corrective action to adjust the process.”  Watkins additionally discloses the above PID loop as being associated with pressure drop (see para 30).
Therefore, Examiner concludes that the prior art (Watkins) does indeed read upon Claim 1, (as well as Claims 5 and 6 using the same rationale), and the rejections therefore stand.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US 2011/0061740).
	Regarding Claim 1, Watkins discloses an aircraft refueling device, comprising: 
	a deformable pipe (12, para 20) circulating fuel, the downstream end of which comprises a wing fastener that connects with an intake port of an aircraft fuel tank (Applicant admits that "wing fastners" are known to the prior art in Specification pg 1 lines 4-7 and elsewhere);
 	a first sensor (62 and para 24) measuring pressure values in the vicinity of said wing fastener (62 is "mounted within the nozzle"), of a fuel flow in said deformable pipe ("attached to hose 12") during normal operation of the aircraft refueling device (Watkins discloses operations during calibration at paras 23-25 and refueling at para 29; both are considered “normal operations).
 	a member (40, 42) determining a flowrate of fuel in said deformable pipe (12, para 20);
	 a second sensor (20) measuring pressure values of the flow upstream of said deformable pipe (12, para 20);
	 a calculating unit (22) calculating a value of a pressure drop of the flow in said deformable pipe (12, para 20), based on the pressure values measured by said first (62) and second sensors (20, para 21); and
 	a comparison unit (item 22 accomplishes calculation and comparison) comparing the calculated pressure drop value with a pressure drop reference value corresponding to the flowrate determined by said member, the pressure drop reference value being dependent on the flowrate ("calibration curve", para 25, stored in item 22).

    PNG
    media_image1.png
    699
    829
    media_image1.png
    Greyscale

	Regarding Claim 2, Watkins discloses an aircraft refueling device, further comprising:  
	a pressure regulator (pump 24, which provides steady flow and therefore regulated pressure in relation to engine speed per para 24) installed on the path of the flow, upstream of said deformable pipe (34 and para 40); and
	a control loop (22 and para 27, and Steps 71-73 at para 28) of said pressure regulator (pump 24) comprising said first sensor (62), said calculating unit (22), and said comparison unit (22).
	Regarding Claim 3, Watkins discloses an aircraft refueling device, wherein the refueling device has no mechanical pressure regulator arranged, on the flow path, at the outlet of or downstream of said deformable pipe ("control system 60" and paras 21 and 27), wherein the control system of Watkins is described as comprising digital (not mechanical) components). 
	Regarding Claim 4, Watkins discloses an aircraft refueling device, further comprising: means (22) for calculating a pressure value, in the vicinity of said wing fastener (62), of a fuel flow in said deformable pipe (12, para 20), based on the pressure of the flow upstream of said deformable pipe (para 24), and on the pressure drop reference value (Fig 4 "calibration curve", Para 25, stored in item 22) corresponding to the calculated flowrate (Steps 70-73 and Para 28).
	Regarding Claim 5, Watkins discloses a method for commissioning a refueling device according to claim 1, the method comprising: 
	establishing a relationship (22) between a fuel flowrate in the deformable pipe (12, para 20) of the refueling device, and a corresponding pressure drop in the deformable pipe (para 21), in the normal operating condition of the refueling device ("calibration" is a normal operating condition, as opposed to "clogged", defined by Applicant at Specification, pg 2, line 12 as "abnormal"); and
	storing, for different flowrates, a corresponding pressure drop reference value of the pressure drop in the deformable pipe (Fig 4 "calibration curves", Para 25, stored in item 22).
	Regarding Claim 6, Watkins discloses a method f refueling an aircraft using an aircraft refueling device according to claim 1, with initial settings calibrated by establishing a relationship (22) between a fuel flowrate in the deformable pipe (12 and para 20) of the aircraft refueling device and a corresponding pressure drop in the deformable pipe, in the normal operating condition of the refueling device (Watkins discloses operations during calibration at paras 23-25 and refueling at para 29; both are considered “normal operations), and
	storing, for different flowrates, a corresponding pressure drop reference value of the pressure drop in the deformable pipe (Fig 4 "calibration curves", Para 25, stored in item 22), the method for refueling comprising:
	measuring a first pressure value of the pressure of the fuel flow in the deformable pipe (12) in the vicinity of the wing fastener (62 is "mounted within the nozzle"), using the first sensor (62 and Para 21) of the refueling device;
	determining the flowrate in the deformable pipe (para 17) using the member (40, 42) of the refueling device;
	further measuring a second value of the pressure value upstream of the deformable pipe (12), using the second sensor (20 and para 24) of the refueling device;
	calculating a pressure drop in the deformable pipe (12), by subtracting the first value of the pressure from the second value of the pressure (PID loop disclosed at paras 29-31); and
	comparing the value of the pressure drop calculated by said calculating to a stored pressure drop reference value (para 29, which describes the PID loop, and para 27: “Each curve is stored in digital controller 22”; this would include the pressure drop reference value used in the next iteration of the PID loop) corresponding to the flowrate determined by said determining ("calibration curve", Para 25, stored in item 22, and Steps 70-73 and Para 28).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Beck      (US 8,763,956).
	Regarding Claim 7, Watkins is silent on a method for commissioning a refueling device further comprising, based on the result of said comparing, and on a preestablished tolerance margin, indicating that the refueling is taking place normally or abnormally.
	Beck, however, teaches a method for commissioning a refueling device further comprising, based on the result of said comparing, and on a preestablished tolerance margin, indicating that the refueling is taking place normally or abnormally (Col 6, lines 1-11).
	The advantages of Beck's teachings include the ability to know pressure values immediately before the fuel penetrates the fuel tank and keep that value in a predetermined range corresponding to the recommendations by the aircraft builder and the aeronautic and oil authorities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Beck’s teachings to Watkins’ disclosures by replacing the wired pressure transmission device of Watkins with the wireless transmission device of Beck, and adding the degraded operation mode method as taught by Beck in order to gain the advantages of keeping pressure values in a predetermined range corresponding to the recommendations by the aircraft builder and the aeronautic and oil authorities.
	Regarding Claim 8, Watkins discloses a method for commissioning a refueling device further comprising transmitting pressure values measured by the first sensor (62) to a control unit (22) of the refueling device (para 21, via “SAE J1939 datalink”).
	Further regarding Claim 8,  Watkins is silent on method for commissioning a refueling device  
wherein, in case of temporary  interruption of said transmitting, the method for refueling further comprises:
 accessing the stored pressure drop reference value corresponding to the flowrate determined by said determining;
 further calculating a substitute value for the first value of the pressure, by subtracting the accessed pressure drop reference value from the second value of the pressure;
 and using the substitute value in place of the first value of the pressure, to monitor the refueling in progress, without interrupting the refueling.
	Further regarding Claim 8,  Beck, however, teaches a method (Col 6, lines 27-43)
	wherein, in case of temporary interruption of said transmitting, the method for refueling further comprises:
	 accessing the stored pressure drop reference value (P0) corresponding to the flowrate determined by said determining;
	 further calculating a substitute value (“the pressure regulator 60 is driven to regulate the pressure…at a value strictly below the value P0”) for the first value of the pressure, by subtracting the accessed pressure drop reference value from the second value of the pressure (“given the pressure losses that must occur in the hose 40”); and
 	using the substitute value in place of the first value of the pressure (the pressure regulator uses the substitute value that is below P0 as explained above), to monitor the refueling in progress, without interrupting the refueling (Col 3, lines 18-23: “Advantageously, the method comprises the additional steps of… e) based on the result of the comparison in step c ), continuing, in normal or degraded mode…”)
	The advantages of Beck's teachings include the ability to know pressure values immediately before the fuel penetrates the fuel tank and keep that value in a predetermined range corresponding to the recommendations by the aircraft builder and the aeronautic and oil authorities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Beck’s teachings to Watkins’ disclosures by replacing the wired pressure transmission device of Watkins with the wireless transmission device of Beck, and adding the degraded operation mode method as taught by Beck in order to gain the advantages of keeping pressure values in a predetermined range corresponding to the recommendations by the aircraft builder and the aeronautic and oil authorities.
	Regarding Claim 9, Watkins as modified above teaches a method for commissioning a refueling device, wherein in case of temporary interruption of said transmitting, the method for refueling further comprises indicating that the refueling is taking place in a temporarily downgraded mode (Beck, Col 3, lines 18-23: “Advantageously, the method comprises the additional steps of… e) based on the result of the comparison in step c ), continuing, in normal or degraded mode…”).
	Regarding Claim 10, Waktins as modified above teaches a method for commissioning a refueling device, wherein said determining, said further measuring, said accessing, said further calculating, and said using are implemented by iteration during a time interval (Beck, Col 5, lines 56-58) with a predetermined maximum duration, and wherein, in case of persistence of the temporary interruption of said transmitting beyond the predetermined maximum duration, the method for refueling further comprises emitting an alarm signal (Beck, Col 6, lines 34-37). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753